Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00689-CV

                     IN THE INTEREST OF G.M. III, A.M., and N.M.,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-PA-02693
                       Honorable John D. Gabriel Jr., Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE MARTINEZ, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, we: (1) grant the motion to withdraw
filed by C.P.’s appellate counsel and AFFIRM the trial court’s judgment terminating C.P.’s
parental rights; and (2) AFFIRM the trial court’s judgment removing M.B. as managing
conservator of G.M. III.

       We order that no costs be assessed against either appellant because they are indigent.

       SIGNED March 26, 2014.


                                                _____________________________
                                                Marialyn Barnard, Justice